DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/28/20 has been entered. Claims 1-15 remain pending in the application. Applicant’s election of Group 1, claims 1-15, is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities:  "configured to arranged" should read --configured to be arranged--and "configured engage" should read --configu.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik (US 2010/0249489) in view of Tuseth (US 2015/0258260).
Regarding claims 1 and 10, Jarvik discloses a medical device for improving or assisting cardiac function of a patient, the medical device comprising: a support structure having a delivery configuration and a deployed configuration (e.g. [0001] intraventricular blood pump implanted by expandable stent fixation device (support structure, unexpanded - delivery, expanded - deployed configuration)); and is configured to removably couple a pump to the support structure in the deployed configuration; a pump 
Jarvik discloses the claimed invention except for a plurality of recesses spaced about a circumference of the support structure configured to be arranged within an interior of the support structure and configured engage projections arranged about a circumference of a pump. Tuseth teaches that it is known to use a plurality of recesses spaced about a circumference of the support structure configured to arranged within an interior of the support structure about a circumference of a pump as set forth in Figs. 1, 2A and [0076] (e.g. shield 9 comprises a mesh-type or grid-type material…folded and expanded states (recesses in the grid structure)) to minimize the amount of foreign material introduced into the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Jarvik, with a plurality of recesses spaced about a circumference of the support structure configured to arranged within an interior of the support structure about a circumference of a pump as taught by Tuseth, since such a modification would provide the predictable results of minimizing the amount of foreign material introduced into the patient.
Regarding claim 2, the modified Jarvik discloses a pump is configured to drive blood flow through the support structure and supply blood flow to an aorta and couple to the plurality of recesses of the support structure (e.g. [0026] The outflow of the pump is connected to a conduit 12 within the ventricle that channels blood flow across the aortic valve at 14 in the position of the non-coronary cusp of the natural aortic valve, and [0027] the pump "hangs" from the stent by the flexible conduit. In another embodiment of the invention shown in FIG. 2 the blood pump 24 hangs by three filaments or cords 26, 28, 30 from a stent 32 affixed within the aorta 38 (e.g. pump coupling to locating features in the stent, or support structure); and Tuseth – Figs. 1, 2A).
Regarding claim 3, the modified Jarvik discloses wherein the support structure is configured to removably couple the pump after the support structure is deployed from the delivery configuration to the deployed configuration and the pump includes one or more engagement elements configured to lock within the plurality of recesses of the support structure (e.g. [0031] flexible cords or rigid posts (engagement elements) to connect (lock) the blood pump to the stent, and Tuseth – Figs. 1, 2A).).
Regarding claim 6, the modified Jarvik discloses wherein the support structure is configured to pin the leaflets to heart tissue in an open position to minimize interference with the pump (e.g. [0031] In this location the natural aortic valve leaflet 82 seals against the pump housing when the valve is closed).
Regarding claim 9, the modified Jarvik discloses wherein the support structure includes at least one of a stent and a graft configured to collapse to the delivery configuration and engage and interface with the leaflets of the valve upon expansion of the support structure to the deployed configuration (e.g. [0012] retained in place by an expandable stent placed in the pulmonary artery or aorta).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik in view of Tuseth, as applied above, in further view of Strueber et al. (US 9492600), herein referred to as Strueber.
Regarding claim 4, the modified Jarvik discloses the claimed invention except for wherein the pump and the support structure form a seal therebetween to stop blood flow between the pump 
Regarding claim 5, the modified Jarvik discloses the claimed invention except for wherein the support structure is configured to suspend the pump within the support structure to allow blood flow about the pump. Strueber teaches that it is known to use wherein the support structure is configured to suspend the pump within the support structure to allow blood flow about the pump as set forth in Col 9, lines 20-22 (e.g. Thus, the attachment device forms a partial…seal around the exterior of the pump) to prevent a complete seal around the exterior of the pump. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Jarvik, with wherein the support structure is configured to suspend the pump within the support structure to allow blood flow about the pump as taught by Strueber, since such a modification would provide the predictable results of preventing a complete seal around the exterior of the pump.
Claims 7, 8, and 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik in view of Tuseth, as applied above, in further view of Menon et al. (US 9839734), herein referred to as Menon.
Regarding claims 7, 8, 11, and 12, the modified Jarvik discloses the claimed invention except for a controller configured to power the pump and a drive line coupled to the pump and the controller and configured to deliver power to the pump, and wherein the drive line is configured to route through one of the left or right subclavian arteries. Menon teaches that it is known to use a controller configured to power the pump and a drive line coupled to the pump and the controller and configured to deliver power to the pump, and wherein the drive line is configured to route through one of the left or right subclavian arteries as set forth in Col 1, lines 47-52 (e.g. a pump that can be located in the position of the aortic valve and a lead (e.g., a cable) that can be configured to communicate electricity, data, or both, such as via the subclavian artery, such as to a controller, a power source, or both) to communicate with the pump and prevent the need to penetrate the tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Jarvik, with a controller configured to power the pump and a drive line coupled to the pump and the controller and configured to deliver power to the pump, and wherein the drive line is configured to route through one of the left or right subclavian arteries as taught by Menon, since such a modification would provide the predictable results of communicating with the pump and preventing the need to penetrate the tissue.
Regarding claims 13 and 14, the modified Jarvik discloses the claimed invention except for wherein the power source includes an extracorporeal control system configured to control operation of the pump and to wirelessly power the pump, and wherein the extracorporeal control system includes a transcutaneous energy transmission system configured to wireless transmit energy to the pump. Menon teaches that it is known to use wherein the power source includes an extracorporeal control system .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvik in view of Tuseth and Menon, as applied above, in further view of Kung (US 6400991).
Regarding claim 15, the modified Jarvik discloses the claimed invention except for wherein the pump includes an antenna configured to receive the transcutaneous energy transfer. Kung teaches that it is known to use wherein the pump includes an antenna configured to receive the transcutaneous energy transfer as set forth in Col 2, lines 30-35 (e.g. a transcutaneous energy transmission (TET) device including a secondary coil (antenna) implanted in a human being. In this embodiment, the secondary coil is used to provide power for the operation of an implanted medical device, such as an artificial heart or ventricular assist device) to receive the energy for the system. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Jarvik, with wherein the pump includes an antenna configured to receive the .
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Strueber appears to teach a hook structure…and would not be considered a plurality of recesses spaced about a circumference of the support structure…”, in view of the amended claims, Examiner directs Applicant to Tuseth, Figs. 1, 2A and [0076] (e.g. shield 9 comprises a mesh-type or grid-type material…folded and expanded states (recesses in the grid structure)), the modification motivated by the need to minimize the amount of foreign material introduced into the patient. Therefore, Jarvik in view of Tuseth reads on the amended claims.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-15 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792